Citation Nr: 1509208	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date beyond February 2, 2005, for Dependents Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Casula, Denise
INTRODUCTION

The Veteran had active service from July 1973 to August 1976.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for an extension of the delimiting date for her DEA benefits under 38 U.S.C. Chapter 35.

In November 2011 and September 2012, the Board remanded this matter for further development.  After the September 2012 remand was issued, the RO extended the delimiting date, for the appellant's DEA benefits under Chapter 35, to February 2, 2005.  The appellant continued her appeal, and in July 2013, the Board again remanded this matter, concluding that there had not been substantial compliance with the September 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Review of the record shows that the appellant has been provided the proper notice and the following information was obtained:  the number of months of DEA benefits the appellant has left, enrollment certification for the appellant from June 2004 to the present, and whether the appellant had any training or any interruption in training from June 2004 through February 2005.  Thus, there has been substantial compliance with the Board's July 2013 remand directives.  Stegall v. West, supra.


FINDINGS OF FACT

1. By October 1989 rating decision, VA essentially granted the Veteran a permanent and total disability rating and established basic eligibility for Chapter 35 DEA benefits; thus, the appellant's delimiting date was initially set as October 18, 1999.

2. A marriage certificate was received in January 2013 showing that the appellant married the Veteran in July 1991; thus, a new delimiting date of July 3, 2001, was set for the appellant.

3. By January 2013 decision, the RO found that training was medically infeasible for the appellant from March 13, 1992 to October 5, 1992, and from July 1, 1995 to April 20, 1996.

4.  By decision dated in January 2013, the RO extended the appellant's delimiting date 16 months and 17 days, from September 15, 2003 to February 2, 2005, and awarded the appellant Chapter 35 DEA benefits for her attendance at Rhema Bible Training Center (RBTC) from September 15, 2003 to May 14, 2004.

5. There is no evidence showing that after May 14, 2004, the appellant's training at RBTC was interrupted or that she even attended RBTC.

6. There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 beyond February 2, 2005. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of the appellant's delimiting date beyond February 2, 2005 for DEA benefits, under the provisions of Chapter 35, Title 38, U.S.C., have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046; 21.3047, 21.7051(a)( (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice and assistance provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  The record reflects that this matter was remanded three times, at least in part, in order for the appellant to be provided with the duty to notify and assist provisions as identified under 38 C.F.R. §§ 21.1031 and 21.1032.  Review of the record shows that by letter dated in October 2013, from the RO to the appellant, such notification was provided.  

The Board also points out that the appellant was provided, during the course of the appeal, with a copy of the May 2004 decision denying the benefit claimed, as well as a subsequent decision granting her claim in part.  A Statement of the Case (SOC) in June 2006, and subsequent Supplemental Statements of the Case (SSOCs) dated in March 2012, January 2013, and December 2013, responded to the arguments and assertions voiced by the appellant and the Veteran, identified the evidence considered, and advised the appellant of the reasons why the claim remained denied.  Further, the Board remanded this claim in November 2011, September 2012, and July 2013, in attempts to provide proper notification and assistance information to the appellant, as well as to conduct additional development in support of her contentions.  As noted above, the Board is also satisfied that there has been compliance with its prior remand directives as all pertinent evidence has now been associated with the appellant's claims folder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, in her August 2006 VA Form 9, the appellant requested a Travel Board hearing.  In August 2011, she was notified of her hearing date, but she failed to report to her scheduled hearing.  As the appellant has provided no explanation for her failure to report, nor has she requested another hearing, her hearing request is considered to be withdrawn.

Finally, the Board notes that the appellant has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  Under the circumstances, VA has satisfied any duties to notify and assist the appellant, and adjudication of the appeal at this point presents no risk of prejudice to her.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Analysis

The appellant essentially contends she should be entitled to an extension of her DEA benefits beyond February 2, 2005, specifically for studies she reportedly completed in 2005 and 2006 at RBTC.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including, as is the case here, being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D)(i); 38 C.F.R. § 21.3021(a)(3)(i).  Under the rule regarding the payment of educational assistance benefits to a veteran's spouse under Chapter 35, Title 38, United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a). 

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) the date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; or (C) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3021(a). 

The 10-year delimiting period may be extended if the eligible spouse does the following:  (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible. 38 C.F.R. § 21.3047(a)(2)(i). 

The record reflects that in August 2003, the appellant submitted an Application for Survivors' and Dependents' Educational Assistance (VA Form 22-5490), requesting educational benefits, under Chapter 35, for an 18 month program, starting in September 2003, at Rhema Bible Training Center (RBTC).  

Received in May 2004 was a statement in which the Veteran indicated the appellant (his spouse) had applied for educational benefits under Chapter 35, and that she had previously used part of these benefits.  He advised that VA had never sent a letter denying the appellant her Chapter 35 benefits, and that the appellant had went ahead to school.  The Veteran advised that the appellant started school in September 2003, would finish in May 2004, and the next semester would start in September 2004.  The Veteran further advised that they were asking for an extension of the appellant's Chapter 35 benefits for approximately 25 months, claiming that the appellant was unable to attend school because of health reasons.  Finally, the Veteran indicated that he was resubmitting copies of doctors' statements.  

By letter dated in May 2004, the RO denied the appellant's claim for an extension of her eligibility period for using her DEA benefits, noting that VA did not receive her extension request in a timely manner because her request was received in May 2004, which was over one year from her delimiting date of October 18, 1999.  

In August 2004, the appellant submitted a statement requesting VA reconsider her application for extension of her Chapter 35 benefits.  She indicated she was sick during her original eligibility period and wanted a short extension to finish her degree.  Thereafter, she submitted medical evidence in support of her contentions.   

In a May 2005 notice of disagreement, the Veteran requested, on behalf of the appellant, that her appeal be expedited due to the approach of Fall 2005 semester.  

In January 2012, the RO associated the appellant's Education Master Record Status with her educational file.  This record reflects a delimiting dated of October 18, 1999, and, while the appellant was originally entitled to 45 months of educational assistance, she had 36.01 months of educational assistance remaining. 

In February 2012, the RO sent the appellant a letter which requested information from her and her doctor concerning the diagnoses and dates of treatment of any disability that rendered her unable to continue her education.  The appellant was also requested to provide information concerning her dates and places of employment corresponding to any time period covered by dates she claimed to be unable to continue her education because of any reported disability.  It appears that the appellant did not respond to the February 2012 letter. 

A May 2012 Claimant Folder Note reflects that an RO employee completed a review of the Veteran's VA claims folder, and observed that several RO rating decisions dated from January 1977 forward reflected that the Veteran was evaluated "100 [percent] individual unemployability" due to a service-connected disability, but noted he had future VA examinations scheduled to continue this evaluation.  It was also noted that an October 1989 rating decision reflected that the Veteran's award should remain unchanged due to evidence from a September 1989 VA examination reflecting his disability was permanent in nature and no future VA examination was scheduled to evaluate his medical status.  Based on the date that the Veteran was informed of the October 1989 rating decision (October 18, 1989), the RO employee noted that the appellant's delimiting date was October 18, 1999.  

Received from the Veteran in January 2013 was a letter, with several attachments, arguing that it was medical infeasible for the appellant to enroll and/or continue to attend her chosen program of education.  The Veteran further contended that the appellant's ongoing medical condition prevented her from presenting a new request for an extension in 2005, when entering for the second part of her degree program, but that a request was already before VA for review.  Included with the Veteran's letter were copies of several documents including:  (1) a medical record dated in November 2002 showing that the appellant was seen for a threatened miscarriage; (2) a Medical Status Report dated December 9, 2002, indicating that the appellant underwent major surgery and could not return to work and could not do any activity until reporting for the next visit in two weeks; (3) a medical record showing that in October 2003, the appellant underwent a hysterosalpingogram (HSG); (4) a copy of an "Insured Statement" dated in July 2003, wherein a physician certified that the appellant was totally disabled from November 5, 2002 through December 30, 2003 due to an ectopic pregnancy, depression, and anxiety; (5) a copy of a Loan Discharge Application, dated in August 2004, in which the appellant requested that her federal student loans be discharged due to total and permanent disability and a private physician (Dr. Hoover) certified that the appellant had depression, anxiety, and mood swings, which prevented her from being able to work and earn money in any capacity since November 5, 2002; and (6) medical records showing that the appellant was hospitalized from September 2006 through October 2006 for surgical treatment for a ruptured ectopic pregnancy.  

By rating decision dated January 14, 2013, the RO found that VA was in receipt of a letter from the appellant, dated June 7, 1993, in which she had requested an extension within the requisite time frame, but VA did not take issue with the claim at that time.  The RO granted an extension of the delimiting date for the appellant's DEA benefits under Chapter 35, based on a finding that it was medically unfeasible for the appellant to attend school for the period from March 13, 1992 to October 5, 1992, and from July 1, 1995, to April 20, 1996.

By decision dated January 17, 2013, the RO extended the appellant's delimiting/ending date by 16 months and 17 days - from September 15, 2003, to February 2, 2005.  The RO also awarded DEA benefits for her enrollment at RBTC beginning September 15, 2003, through the term ending on May 14, 2004.  

In a supplemental statement of the case (SSOC) dated in January 2013, the RO noted that the appellant's marriage certificate had been associated with the claims folder and showed she married the Veteran on July 3, 1991; thus she was entitled to benefits for 10 years from the date of the marriage (July 3, 2001).  The RO also noted that this new ending date did not allow for additional payment of benefits because the appellant did not train between November 22, 1995, and July 3, 2001.  

In a Report of Contact dated in January 2013, the RO described a phone call with the appellant, in which the RO advised the appellant that an extension had provided to her which covered her first year at RBTC, from September 2003 through May 2004, however, because the extension began on September 15, 2003, and was for 16 months and 17 days, her new ending date was February 2, 2005.  She was advised that her second year at RBTC, from September 2005 through May 2005, would not be covered.  The RO further advised the appellant that she would receive a partial grant letter, along with her choice to withdraw or continue her appeal.  The RO also advised that she could contact RBTC and ask them to provide to the RO the enrollment certification for September 2005 to May 2006, as "[t]his information should be on file, as an extension is being requested - for a period long enough to cover this additional enrollment".  

In a letter dated in October 2013, the RO requested more information from the appellant regarding her appeal for an extension of her eligibility period for using her DEA benefits.  The RO requested that the appellant provide information regarding the disability that kept her from going to school or training from June 2004 to the present - including the nature of the disability, the dates she could not go to school or training because of her disability, the reason she was unable to begin or continue a training program, information regarding each job she held during her period of disability, and information from any doctor(s) that treated her.  The RO also requested that she provide any enrollment certifications from her school showing her enrollment beginning June 2004 to the present.  The appellant was also advised that as of February 2, 2005, (the date her delimiting date expired), she had 30 months and 1 day of full time entitlement remaining.  

In December 2013, the RO confirmed the appellant's enrollment at RBTC, with the certifying official, and confirmed that the appellant attended and completed the following terms:  September 15, 2003 to November 7, 2003, from November 10, 2003 to January 16, 2004, from January 20, 2004 to March 12, 2004, and from March 22, 2004 to May 14, 2004.  

The appellant essentially contends that due to physical disability, she should be entitled to an extension of her DEA benefits beyond February 2, 2005, apparently for studies she reportedly completed in 2005 and 2006 at RBTC.  

The Board initially notes that the issue of whether the appellant submitted a timely request for extension of delimiting date is not at issue.  Rather, the resolution of this appeal hinges on whether the appellant was prevented from initiating or completing a chosen program of education because of a mental or physical disability within the applicable eligibility period.  38 C.F.R. § 21.7051(a)(2).  

After reviewing the record, however, the Board finds that there has been no showing that the appellant was prevented from initiating or completing her chosen education program due to physical or mental disability during the period of eligibility, nor has there been a showing that she attended or was unable to attend RBTC after May 4, 2004; thus, an extension of the delimiting date for Chapter 35 benefits beyond February 2, 2005 is not warranted.  

By way of history the Board notes that the appellant's delimiting date was initially set at October 18, 1999 (based on notice of the Veteran's permanent and total disability rating being provided on October 18, 1989).  Thereafter, in January 2013, a marriage certificate was received showing that the appellant married the Veteran in July 1991; thus, a new delimiting date of July 3, 2001, was set for the appellant.  After the RO found that training was medically infeasible for the appellant from March 13, 1992 to October 5, 1992, and from July 1, 1995 to April 20, 1996; her delimiting date was extended by 16 months and 17 days, from September 15, 2003 to February 2, 2005.  She was also was awarded Chapter 35 DEA benefits for her attendance at Rhema Bible Training Center (RBTC) from September 15, 2003 to May 14, 2004.  Thereafter, while it appears that the appellant planned to continue to attend RBTC, the certifying official at that institution was unable to certify the appellant's attendance, and the appellant has offered no statements or documents confirming her attendance at RBTC beyond May 2004.  

To the extent that the appellant is contending that the delimiting date should be extended because of physical problems, the Board notes the Veteran submitted several documents in support of her claim for an extension including an insurance document in which a private doctor concluded that the appellant was confined to her home from November 5, 2002, through September 2003, and that she was totally disabled and unable to perform any duties from November 5, 2002 through December 30, 2003, due to an ectopic pregnancy, depression, and anxiety, and a loan discharge application in which a private physician concluded that the appellant was prevented from working and earning money in any capacity due to depression, anxiety, and mood swings, starting November 5, 2002.  It appears, however, that the RO has considered such documents in extending the appellant's delimiting date of July 3, 2001, (based on receipt of proof of her marriage to the Veteran in July 1991) to September 15, 2003 (which was then extended to February 2, 2005, based on the 16 months and 17 day granted due to the medical infeasibility finding).  While there is a medical records showing that she was hospitalized from September 29, 2006 through October 1, 2006, a period of 3 days, for surgical treatment, there is no additional medical evidence to establish that continuing her education program was " medically infeasible." 38 C.F.R. § 21.7051(a)(2). 

Thus, while the appellant and the Veteran have argued she should be granted an extension of her Chapter 35 DEA benefits beyond February 2, 2005, the evidence of record simply does not show that she was prevented from initiating or completing her chosen program of education within the applicable period of eligibility due to physical disability as required by the relevant statutes and regulations governing extensions, nor does the evidence show that she attended school, or show or allege an interruption in her attendance, during the applicable period after May 2004.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Thus, the claim for an extension of the appellant's delimiting date beyond February 2, 2005 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant's claim to extend the delimiting date beyond February 2, 2005, for DEA benefits under Chapter 35, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


